Title: To Thomas Jefferson from Patrick Henry, 31 March 1777
From: Henry, Patrick
To: Jefferson, Thomas



Sir
Wmsburg March 31. 1777.

By the Bearer Lieut. Jas. Meriwether I send two hundred and thirty six pounds 16/. for the recruiting Soldiers in your County and the adjacent ones, to serve in the Battalions of this Commonwealth. You are to be assisted by Your Field officers in chusing 1 Captain 2 Lieutenants and one Ensign of the most proper persons who have the best chance to raise these Men quickly and deliver them the money I send taking Bond and Security from them to account for the same to me when required. This done they are to proceed to recruit, the Captain 28 the first Lieutenant 20. the 2d. Lieutenant 16 and the Ensign 10. for their Quotas. At the end of 3 Weeks after they get the money they must inform me what success they have had, and they will be continued if like to get their Quotas, if not they will be discontinued and others appointed upon your recommendation which please to send after the expiration of the above Time, if the Quotas are not f[illed]. If you cant conveniently get all the field officers to assist in the appointm[ents] proceed with any one of them to send out proper persons in the recruiting Business and be sure to let me know their Success at the end of 3 W[eeks] after they get the money. I send but half the Bounty and enlisting may be for a full Company but if more is wanted send by any s[afe?] hand or borrow it by some means and I will send it when called for.
I must entreat that [you] Sir and every Gentleman in your County ass[ist] by your Influance and interest in filling [up] this Company without loss of time; and let [me] know by the Bearer how soon you think [it] may be done. The men may be well cloth[ed] here. I am Sr. your hble Servt.,

P. Henry Jr.

 